MESKILL, Circuit Judge
(concurring):
I agree that this case must be remanded for development and resolution of the material issues of fact identified by the majority. To the extent that the dictum at the end of the majority opinion suggests an approach for evaluating the permissibility of the prayer restriction, I interpret this statement to mean that the legal standards set forth in Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979), and Jones v. North Carolina Prisoners’ Union, 433 U.S. 119, 97 S.Ct. 2532, 53 L.Ed.2d 629 (1979), should control on remand. As I understand the majority opinion, the plaintiffs will have the opportunity in the district court to meet their burden of proving that the restriction in question is unreasonable. See Jones v. North Carolina Prisoners' Union, supra, 433 U.S. at 128, 97 S.Ct. at 2539. I do not understand the majority opinion to suggest that the prison administrators must justify the reasonableness of their regulation, whether by showing that it is the “least restrictive means” to achieve a desired security goal, or by some other standard. Rather, Rule 7.14, like the regulation in Jones, is “peculiarly within the province and professional expertise of corrections officials, and, in the absence of substantial evidence in the record to indicate that the officials have exaggerated their response to these considerations, courts should ordinarily defer to their expert judgment in such matters.” Jones v. North Carolina Prisoners’ Union, supra, 433 U.S. at 128, 97 S.Ct. at 2539 (quoting Pell v. Procunier, 417 U.S. 817, 827, 94 S.Ct. 2800, 2806, 41 L.Ed.2d 495 (1974)). See St. Claire v. Cuyler, 634 F.2d 109, 114-15 (3d Cir. 1980).
In this case, development and clarification of the material issues of fact may enable the plaintiffs to show that the promulgation of Rule 7.14 was an “exaggerated response” to a security problem, Bell v. Wolfish, supra, 441 U.S. at 551, 99 S.Ct. at 1880, rather than the exercise of “considered judgment” or “informed discretion” that is “consistent with the inmates’ status *1113as prisoners and with the legitimate operational considerations of the institution,” particularly security. Jones v. North Carolina Prisoners’ Union, supra, 433 U.S. at 130, 97 S.Ct. at 2540. See also Pell v. Procunier, supra, 417 U.S. at 827, 94 S.Ct. at 2806. With this understanding, I concur dn the result.